Citation Nr: 1823713	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for right knee trauma. 

2.  Entitlement to service connection for the residuals of right knee trauma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In its September 2013 rating decision, the RO reopened the claim of entitlement to service connection for right knee trauma and denied it on a de novo basis.  Although the RO reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As a result, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee trauma has been listed on the first page of this decision.

The Board observes that additional VA treatment records were received following the last adjudication by the RO in the May 2014 Statement of the Case.  The Board has reviewed these records and observes that they are not pertinent to the issue of service connection for right knee trauma addressed in the decision below.


FINDINGS OF FACT

1.  A May 1996 rating decision denied entitlement to service connection for right knee trauma.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since May 1996, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for right knee trauma.

3.  The Veteran's current right knee disability is not caused by or related to his active military service.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision, which denied the Veteran's claim of entitlement to service connection for right knee trauma, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the May 1996 rating decision is new and material, and the claim of entitlement to service connection for right knee trauma is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for the residuals of right knee trauma have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In his April 2013 Statement in Support of Claim, the Veteran stated that he was dissatisfied with the September 2012 VA examination.  Specifically, the Veteran stated that the VA examiner did not review the Veteran's records, and the exam notes showed that the left knee was worse than the right.  Additionally, the Veteran stated that in order to have a fair exam, the exam should be conducted by a specialist in orthopedics.  The Board notes that the September 2012 VA examiner did not provide an opinion regarding the etiology of the Veteran's disability.  However, in April 2014, the RO obtained an addendum opinion which addressed this issue.  The Board finds sufficient evidence within the examination and the addendum when paired with the totality of the record to properly adjudicate the Veteran's claim.  Regarding the examiners' credential, the Board is entitled to presume the competence of VA examiners and the adequacy of their opinions.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Here, the Board does not find any objective indication that either examiner is not competent.

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

Entitlement to service connection for right knee trauma was originally denied in May 1996.  Evidence at the time of the May 1996 rating decision included the Veteran's service treatment records (STRs).  The RO denied the claim because the evidence did not show permanent residual or chronic disability subject to service connection.  The Veteran did not submit a notice of disagreement with the May 1996 rating decision.  The VA did not receive new and material evidence within one year of the issuance of the May 1996 rating decision.  As such, the May 1996 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In June 2012, the Veteran filed a new claim for benefits.  See Statement in Support of Claim received in June 2012.  Evidence used to substantiate the claim included VA and private treatment records and a VA examination and an addendum.  The Board finds that the evidence is new and material evidence because it was not of record at the time of the final RO decision in May 1996 and indicates the Veteran has current right knee disability which may be related to the right knee symptoms he experienced during active duty service.    

Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee trauma.  See Shade, 24 Vet. App. 110.

II.  Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis 

The Veteran contends that his right knee trauma is the result of a patella injury he sustained in service.  See Correspondence received in October 2013.

The Veteran has a current diagnosis of osteoarthritis right knee.  See VA Examination received in September 2012.  As such, element one under Shedden is met.

The Veteran asserted that he worked for 24 years as an aircraft mechanic.  He stated that while bending and kneeling to perform maintenance, he bumped his knee.  See Correspondence received in October 2013.  The Board notes that while in service, the Veteran worked as an aerospace maintenance craftsman.  See DD 214 Certificate of Release or Discharge received in August 2014.  Thus, element two under Shedden is met.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran's right knee osteoarthritis is etiologically related to service.  Therefore, the third element under Shedden is not met.

The Board notes that in September 1974, the Veteran was treated for tenderness of his right patellar area, and in December 1983, he was seen for right knee.  See Service Treatment Records (STR) received in August 2014 at 32 and 38.  During his August 1980 Crew Chief physical, the Veteran's musculoskeletal was noted as being normal.  The examiner noted moderate crepitus, left knee with flexion and extension, no laxity, and asymptomatic.  See STR at 6.  The Veteran declined to undergo a separation physical.  See STR at 13.

In July 2011, the Veteran was seen for a radiologic examination.  See STR Medical received in August 2011 at 7.  The Veteran had been experiencing right knee pain for three months with no known injury.  The examiner diagnosed the Veteran with mild medial compartment joint space narrowing without significant varus alignment.  

In September 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his right knee trauma.  The examiner performed an in-person examination.  The Veteran stated that he had chronic bilateral knee pain starting in 1994.  He stated that he worked as an aircraft mechanic for 24 years.  As a mechanic, he worked in small spaces and had to bend and stoop causing wear and tear on both knees.  The examiner confirmed the Veteran's osteoarthritis knee diagnosis.  

From 2011, the Veteran was seen for knee pain.  See STR Medical received in August 2011.  In December 2011, the Veteran was seen for degenerative joint disease, bilateral knees.  See STR Medical received in August 2014 at 58.  X-ray of the Veteran's right knee showed no evidence of significant previous trauma or any acute fractures.  See id.  In December 2012, the Veteran saw a private physician, Arnold G. Patterson, M.D.  See STR Medical received in August 2014 at 28.  The Veteran stated that he had about a month and a half or two of popping and pain in the right knee.  The examiner diagnosed the Veteran with a tripartite patella with probably an old fracture or an old accessory ossicle along the lateral side.  See id. 

In April 2014, the RO obtained an addendum opinion to determine if the Veteran's current right knee condition was the result of injury sustained in service, i.e., patella injury in 1974 and complaint of right knee pain in 1983.  The examiner reviewed the claims file.  The examiner stated that the Veteran's 2009 and 2010 treatment records did not indicate knee problems.  See Capri received in April 2014.  In March 2009, the Veteran's annual Department of Transportation (DOT) examination showed a normal musculoskeletal (MSK) movement record.  In December 2012, the Veteran saw his orthopedics regarding bilateral knee popping and pain for about two to two and a half months.

The examiner opined that it is less likely than not that Veteran's right knee osteoarthritis (OA) is proximately due to the 1974 patellar injury or his knee complaint in service.  The examiner stated that the Veteran's current right knee condition is severe osteoarthritis.  Based on the area of tenderness noted in 1974, it appeared that the Veteran's injury was a fall onto the patella.  He was diagnosed with possible meniscal strain, but no further details of the mechanism of injury.  The examiner could not state without mere speculation if the injury was just a blunt trauma to the patella or a greater angulated impact that may have affected the soft tissue.  However, whether it was just a blunt trauma to the patella or an actual meniscal injury, the mechanism of injury for the acute trauma would not be sufficient to thereafter be the cause of severe OA diagnosed in 2011.  Review of STRS did not show any tabbed evidence of right knee pain in 1983.  It revealed left leg strain (calf muscle pull) from playing basketball in 1983 which is not related to the current OA.  The Veteran's 1980 flight exam showed crepitus with flexion and extension, but otherwise an asymptomatic knee.  The presence of patellar crepitus alone is insufficient to diagnosis the presence of OA and to assume it may be a sign of future OA is mere speculation without radiographic evidence at the time.  Per the more recent consultations, symptoms became present many years after.

Based on the evidence of record, the Board finds that service connection on a direct basis is not warranted.  The record contains medical records and no medical professional of record has ever linked the Veteran's right knee condition to his active military service, to include his 1974 and 1983 in-service complaints.  The December 2011 x-rays showed no significant previous trauma or any acute fractures.  Additionally, the VA examiner opined that it is less likely than not that Veteran's right knee OA is proximately due to the 1974 patellar injury or his knee complaint in service.  The Board also notes that the first competent evidence suggestive of right knee condition was in 2011, i.e., over 19 years after discharge.  See VA Examination received in August 2011.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Veteran has not submitted competent nexus evidence contrary to the VA examiner's opinion or other evidence of record.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

Regarding presumptive service connection, the Board finds that service connection for right knee condition on a presumptive basis is not warranted as the record does not show evidence of right knee osteoarthritis within one year of the Veteran's separation from active duty.  As mentioned above, the first competent evidence suggestive of right knee condition was in 2011, i.e., over 19 years after discharge.  As there is no competent evidence that the disability manifested to a compensable degree within one year of his active service and was not continuous since service, a presumption of service connection under 38 C.F.R. §§ 3.307, 3.309 is not warranted. 

The Board has considered the Veteran's statements regarding the etiology of his right knee trauma.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of his right knee trauma is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for right knee trauma is not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

New and material evidence has been received to reopen the claim for service connection for right knee trauma.

Entitlement to service connection for the residuals of right knee trauma is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


